
	

113 S2175 IS: Enhancing Access for Agents and Brokers Act
U.S. Senate
2014-03-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS2d Session
		S. 2175
		IN THE SENATE OF THE UNITED STATES
		
			March 27, 2014
			Ms. Landrieu (for herself, Mrs. Shaheen, Mr. Manchin, Mr. Warner, Ms. Heitkamp, and Mr. Begich) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To amend the Patient Protection and Affordable Care Act to enhance access for independent agents
			 and brokers to information regarding marketplace enrollment.
	
	
		1.Short title
			This Act may be cited as the
		  Enhancing Access for Agents and Brokers Act.2.Enhancing access for independent agents and brokers(a)Agent and broker and consumer support lineNot later than 30 days after the date of enactment of this Act, the Secretary of Health and Human
			 Services shall establish a dedicated toll-free customer service support
			 help line to enable certified health insurance agents and brokers to seek
			 assistance regarding qualified health plans offered in the Federal health
			 insurance marketplace.(b)National producer numberSection 1312(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18032(e)) is amended—(1)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively and
			 redesignating the margins accordingly;(2)by striking The Secretary shall and inserting the following:(1)In generalThe Secretary shall; and(3)by adding at the end the following:(2)National producer numberThe Secretary shall establish procedures to permit a broker name and National Producer Number to be
			 added to
			 an application for enrollment in a qualified health plan offered through
			 an Exchange at any time during the application process, and for any
			 enrollment period described in section 1311(c)(6). Such procedures
			 shall ensure that the National Producer Number is designed to assist
			 consumers in obtaining needed assistance to complete enrollment, to ensure
			 that brokers are adequately compensated for their role in that process,
			 and to provide protections to consumers by identifying each agent or
			 broker
			 that has worked on an enrollment case in the event of any errors or other
			 issues with the application.(3)List of agents and brokersNot later than 14 days after the date of the enactment 
of this paragraph, the Secretary shall make available on the Internet website 
maintained by the Federal Government for health insurance coverage 
(healthcare.gov or any subsequent Internet site (or sites) that is 
established in whole or in part by the Federal Government to facilitate 
enrollment in qualified health plans, the receipt of tax credits or 
cost sharing reduction assistance, or comparisons of available qualified 
health plans) a list of all agents and brokers who have been trained and 
are currently certified by the Federal Exchange, including their name and National Producer number
			 and if available 
their business address, electronic mail address, website, and phone number. 
The Secretary shall enter into a contract with the National Insurance Producers Registry to
			 regularly verify, at least on a monthly basis,
the licensure status of all of agents and brokers who have been trained and 
are currently certified by the Federal Exchange and a mechanism shall be developed 
and made accessible to all certified agents and brokers to enable such agents and brokers to submit
			 any 
changes to their contact and licensure information to the Secretary so that such website updates
			 contain accurate agent and broker contact information.(4)New information disclosureNot later than 5 business days after the promulgation of any new regulation, or issuance of any
			 guidance, technical letter, or other official policy statement that
			 impacts the enrollment of individuals in qualified health plans, the
			 receipt of tax credits or cost sharing reduction assistance, or
			 comparisons of available qualified health plans, the Secretary provide all
			 navigators (under section 1311(i)), agents, and brokers who have been
			 trained and are currently
			 certified by the Federal Exchange with a clear description of such policy
			 changes, including specific practical guidance as to how certified
			 navigators, agents, and brokers can best assist their clients and help
			 clients take advantage of any such policy changes..
				
